Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee (Reg #74,244) on 3/10/21.

The application has been amended as in the attached file marked for entry.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims require that a computing system extracts a foreground region from a captured image, superimposes a first image formed by anonymizing the extracted region and a second image formed by anonymizing a user designated region onto a predetermined image, and displaying the result, wherein in instances where the designated region contains the extracted region, the second image is superimposed on the first image.  The nearest cited prior art, Oya, applied in the 
It is additionally noted that independent claim 10, directed to a method, rather than a computer or apparatus including the program code to support the conditional limitations of independent claims 1, 4, and 11, has been amended to exclude the conditional recitation in order to avoid including Oya’s method of operation based on broadest reasonable interpretation with respect to conditional limitations.  Further, the 112 rejections of claim 4 contradicting limitations of claim 1 have been resolved by amending claim 4 into independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT BADER/Primary Examiner, Art Unit 2619